IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 48675

    STATE OF IDAHO,                              )
                                                 )        Filed: December 14, 2021
          Plaintiff-Respondent,                  )
                                                 )        Melanie Gagnepain, Clerk
    v.                                           )
                                                 )        THIS IS AN UNPUBLISHED
    WADE ALEXZANDER BEST,                        )        OPINION AND SHALL NOT
                                                 )        BE CITED AS AUTHORITY
          Defendant-Appellant.                   )
                                                 )

         Appeal from the District Court of the First Judicial District, State of Idaho, Bonner
         County. Hon. Barbara A. Buchanan, District Judge.

         Order denying motion for evidentiary hearing, affirmed.

         Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
         Deputy Appellate Public Defender, Boise, for appellant.

         Hon. Lawrence G. Wasden, Attorney General; Kacey L. Jones, Deputy Attorney
         General, Boise, for respondent.
                   ________________________________________________

HUSKEY, Chief Judge
         Wade Alexzander Best appeals from the district court’s denial of motion for evidentiary
hearing. Because the district court lacked jurisdiction to consider the motion, the court did not err.
The order denying Best’s motion for evidentiary hearing is affirmed.
                                                     I.
                      FACTUAL AND PROCEDURAL BACKGROUND
         Best entered an Alford1 plea to lewd conduct with a child under sixteen years of age. The
district court sentenced Best to a unified sentence of twenty years, with ten years determinate. Best
filed an Idaho Criminal Rule 35 motion arguing the sentence was excessive. The district court
denied the Rule 35 motion. Best appealed and this Court affirmed the judgment of conviction and



1
         See North Carolina v. Alford, 400 U.S. 25 (1970).
                                                     1
sentence. State v. Best, Docket No. 47515 (Ct. App. July 16, 2020) (unpublished). Best filed a
petition for review; the Idaho Supreme Court denied the petition and issued a remittitur.
       Thereafter, Best filed a pro se motion for evidentiary hearing in the district court seeking
to set aside his judgment of conviction and sentence. The district court denied the motion. Best
timely appeals.
                                                 II.
                                           ANALYSIS
       “[M]indful of the limitations on the district court’s jurisdiction,” Best asserts the district
court erred when it denied his motion for evidentiary hearing. In response, the State argues that
the district court lacked jurisdiction to consider the motion on the merits and, therefore, did not
err.
       Questions of jurisdiction are questions of law over which this Court has free review. State
v. Hartwig, 150 Idaho 326, 328, 246 P.3d 979, 981 (2011). “Absent a statute or rule extending its
jurisdiction, the trial court’s jurisdiction to amend or set aside a judgment expires once the
judgment becomes final, either by expiration of the time for appeal or affirmance of the judgment
on appeal.” State v. Jakoski, 139 Idaho 352, 355, 79 P.3d 711, 714 (2003). Here, as Best concedes,
no rule or statute extended the district court’s jurisdiction beyond when the Supreme Court issued
a remittitur affirming the judgment of conviction. Because Best filed his motion for evidentiary
hearing after the remittitur was issued and the judgment became final, the district court lacked
jurisdiction to consider the merits of the motion. Accordingly, the district court did not err in
denying Best’s motion for evidentiary hearing.
                                                 IV.
                                         CONCLUSION
       The district court lacked jurisdiction to consider Best’s motion for evidentiary hearing.
Accordingly, the district court did not err in denying the motion. The order denying Best’s motion
for evidentiary hearing is affirmed.
       Judge GRATTON and Judge LORELLO CONCUR.




                                                 2